         Case 1:20-cv-02262-EGS Document 131-6 Filed 11/16/20 Page 1 of 1




                                     UNITED STATES DISTRICT COURT
                                             DISTRICT OF COLUMBIA
------------------------------------------ x
TERESA RICHARDSON, CHRISTOPHER CARROLL,                                              :
GINA ARFI, and AIDA ZYGAS,                                                           :
                                                                                     :
                                        Plaintiffs,                                  :         Case No. 20-cv-02262 (EGS)
                    -against-                                                        :
                                                                                     :
DONALD J. TRUMP, in his official capacity as President of :
the United States,                                                                   :
                                                                                     :
LOUIS DEJOY, in his official capacity as Postmaster                                  :
General of the United States, and                                                    :
                                                                                     :
UNITED STATES POSTAL SERVICE,                                                        :
                                                                                     :
                                        Defendants.                                  :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - x:-
                                                                                     :
                                                 [PROPOSED] ORDER :
                                                                                     :
         It is hereby ORDERED that Defendant Louis DeJoy shall                       : appear before this Court on
                                                                                     :
__________________, 2020 at ________________a.m./p.m.,: then and there to show cause why
                                                                                     :
he should not be held in contempt for failing to direct Defendant                    : United States Postal Service
                                                                                     :
(“USPS”) to immediately and fully implement this Court’s Orders                      :  in this case and related cases
                                                                                     :
pending before this Court, including but not limited to this Court’s                 :   Order, dated October 8, 2020
                                                                                     :
(ECF No. 64), enjoining Defendants from enforcing USPS’s Late/Extra                  :        Trips Policy and
                                                                                     :
directing Defendants to authorize all overtime necessary to ensure                   :  the timely delivery of Election
                                                                                     :
Mail.                                                                                :
                                                                                     :
SO ORDERED.

                                                             _______________________________
                                                             UNITED STATES DISTRICT JUDGE
Dated: __________________
